PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/842,425
Filing Date: 7 Apr 2020
Appellant(s): AraÃºjo et al.



__________________
David Schaumann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 8/2/2021 from which the appeal is taken have been modified by the After Final dated 10/13/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112b rejections corresponding to numeral 7 in the Final (8/2/2021) is withdrawn based on the amendment entered in the After Final of 10/13/2021.


(2) Response to Argument
I. Overview
Claim 21 is representative of the instant claimset for purposes of this appeal. Mindful Examiner is not to ignore limitations during prosecution, the relevant features of Claim 21 for purposes of this appeal are responsive to a DNS request, a response is provided that includes a first IP address. The first IP address comprises a first portion configured to route traffic to a cache node and a second portion configured to convey an action for the cache node to perform related to [locality information of the source of the DNS request]. Appellant does not dispute the routing feature of the IP address, which one of skill would recognize to be a conventional function of an IP address.



II. The Cited Art and Rejection
Examiner relies upon the cited art in Final (8/2/2021), but highlights some teachings of Claim 21 below.
Examiner primarily relied upon Leighton, which relevantly teaches what that art knows to be a conventional content delivery network. Rather than serving content (such as a webpage) from a single device, a hierarchical architecture can be used. A plurality of hosting servers (which the reference sometimes refers to as “ghost” servers)  are geographically dispersed, and a client requesting content such as a webpage can receive some of the content from hosting servers that are near (i.e. geographically or logically close to) the requesting client. (Fig 3, paras. 37-41) Hosting copies of content near requesting clients has known benefits to the field, including improved response time, less total bandwidth usage, and the ability to scale with the amount of requests. (paras. 39, 94-96, 105-106)
In determining which servers are near the client, Leighton discloses a client making a top level DNS request that is received by a DNS server. The system maps IP addresses to physical locations and then looks at the requesting client’s IP address to direct the client to a low level DNS server (i.e. it provides an IP address) that is specific to the requesting client’s region. (paras. 63-68) That low level DNS server provides an IP address to the requesting device for a hosting server (para. 73) Although this example from Leighton uses top and low level servers, Leighton posits a single level of servers with combined functionality. (para. 37) When the client requests content from the nearby hosting server, the hosting server performs a verification check that the client is nearby the server. If the client is nearby the hosting server, the hosting server will provide the requested content. If the client is far away, the hosting server will redirect the user to a closer server. (paras. 80-81)
Prince was cited to disclose that both proxy and origin servers may have multiple distinct IP addresses that they use to communicate. (paras. 19, 35, 41-42) In an alternate ground of rejection, Examiner cited Haddad (Figs. 5, 7-8, paras. 2, 36, 43-44) to teach the feature.
Andersson was cited to disclose that a byte within the IP address can be used in order to identify a function or service that a networked device could perform, which allows for the particular addressing of functionality rather than addressing the machine, generally. (Figs. 1-2, paras. 15-21)
Examiner views one possible combination that reads upon the Claim 21 claim language as follows. We begin with Leighton, using the express example of Leighton but positing the single-tier combined DNS system. Leighton discloses a DNS system of where a client requests a DNS lookup to a top level server. The top level DNS server receives the request, which is receiving a first/second DNS translation request (as the system posits multiple requests will be serviced). The top level DNS server seeks to direct a client to a nearby server, and therefore identifies the location of the client to find a lower level DNS server that is unique to the region. This is identifying locality information related to a source of the first DNS request. The low level server contains an IP address of region-specific nearby hosting servers. That low level DNS server returns an IP address (whether it is the first or second claimed IP addresses) to the client, which directs the client to the 
The address that is returned to the client is either the first or second IP address, but both would point to the hosting server. The reason that the server can have two different IP addresses assigned to it is because Prince teaches the art is capable of that. Thus we have a provided first/second IP address that both route to a cache node.
Using the teachings of Andersson, the two IP addresses that identify the node differ only in one bit or one value – for example, the first IP address can be AAA.BBB.101.CCC, while the second IP address is AAA.BBB.201.CCC. This different value would be interpreted by the receiving device, as in Andersson, as to whether to address a first function or not.
The function would be the Leighton-disclosed verify-before-serving functionality. The verification functionality is a check done by the cache node that confirms that the location of the client is nearby the cache node, and therefore is an action that is related to the locality information.
In this manner, the DNS server can control whether the verification function is performed by alternatively passing the client the 101 or the 201 IP address. The AAA.BBB…..CCC portion of the IP addresses is a first portion that routes network traffic. The .101. or .201. section is a second portion that conveys the hosting server should perform the verification action or not or alternatively could be construed as selecting either “perform verification prior to serving content” or simply “serve content” as functions. The second IP address similarly routes to the node, and is 
This modified system would allow the DNS server to control whether verification of this client’s location (or any other functions, as one would simply use 301 to describe a third function, and so on) should be run by the hosting server, rather than entrusting the client to issue that command, or having the hosting server determine on its own whether it should verify.


III. Overview of Examiner’s Response
Examiner responds to each point particularly below, but by way of introduction thinks it is largely accurate to summarize Examiner’s response to this appeal as the following:
(1) At no point does Appellant actually perform a proper obviousness analysis. From a fact standpoint, Appellant completely ignores one of the references and argues against the remaining two in isolated, serial fashion, limiting themselves to the textual statements rather than interpreting those statements in context of the combination of teachings or even within the context of other disclosures of the same reference. The end result is that Appellant argues that two of the three references each individually fail to anticipate the claim. This is an obviousness rejection.

(3) In arguing against the limitation “a second portion [of an IP address] configured to convey an action for the cache node to perform related to [locality information of a source of a DNS request]” Appellant either admits or does not dispute that a cache node that performs an action related to locality information of a source of a DNS request was known. Regardless, the Leighton system where a requesting device is given the IP address of a hosting server, and that server performs a verification check that confirms that the sending device is nearby the hosting server teaches the “an action [performed by] the cache node related to [locality information of a source of a DNS request]” part of the limitation.
(4) Prince discloses that two IP addresses can be assigned to a server. Appellant does not dispute any Prince teachings or motivations.
(5) With respect to the IP address conveying an action, Appellant seems to agree that Andersson discloses addressing other network devices based on the function to be performed. Appellant does not appear to dispute that the mechanism for doing so is by using parts of an IP address (“a second portion [of an IP address] configured to”). But Appellant does not view the ability to refer to a function as “conveying an action” to be performed.
 (6) At a minimum, when a system is configured such that a device is assigned two IP addresses, and those two IP addresses differ in that one refers to a first function and the second refers to a second function or to no function at all, selection and use of one of the IP addresses as a destination address “conveys” which actions are to be taken with respect to the message. This is 
(7) The combination of the three references render the limitation (as well as the rest of the claim) obvious.


IV. There is a Motivation to Combine Leighton and Andersson
Appellant first argues that there is no motivation to combine Leighton and Andersson for the rejection of Claim 21. Appellant argues that “Andersson teaches a system and method for generating functional addresses” while Leighton teaches “a network architecture or framework that supports hosting and content distribution on a truly global scale.” (Brief, pg. 6)
As an initial point, the rejection modified Leighton with Prince and then modifies that combination with Andersson. Examiner originally asserts that ignoring (or at best perfunctorily mentioning) Prince is entirely improper, because Prince relevantly discloses that a given device can have multiple IP addresses. Once the art knows that a given device can have multiple IP MPEP 2143(I)(C) and (D), and KSR v. Teleflex – “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Sakraida and Anderson’s Black Rock are illustrative – a court must ask whether the improvement is more than the predictable user of prior art elements according to their established functions.”) A teaching, suggestion or motivation is one optional manner of showing obviousness – see MPEP 2143(I)(G). So Examiner initially asserts that the complaint of error immediately fails because it considers just whether Leighton and Andersson would be combined, and not whether Andersson would be combined with Leighton as modified by Prince. Once Leighton/Prince/Andersson is combined, the addition of Andersson is simply a predictable use of prior art methods – Prince teaches that servers can be addressed by multiple IP addresses, and Andersson teaches that IP addresses can particularly address functionality within a device, and the complained-of portion of the claim is just the predictable use of those known elements: an IP address is configured to convey an action to the device that it is being directed to.
Regardless, there is clearly motivation here. The expectation of some advantage is the strongest rationale for combining references (see MPEP 2144(II)). Leighton discloses that a cache is routed to based on a number of considerations, some of which change and some of which do not. For example, para. 66, 76, 95, 106 seek to determine the physical location of the IP address to ensure that the requesting client and serving host (the cache node) are physically close. Para. 67, 75 considers the network conditions and traffic. Leighton posits that the cache device performs at least two functions – a geographic check of whether this device should be servicing the client (para. 81) Para. 81 discloses that it may be preferable to verify that the IP address is close to the server. One of skill would recognize that the utility of verification is less relevant for routing based upon physical distance, which would be known and constant, and more relevant for routings based on network traffic, which may change. (See, e.g., paras. 69-70) Because the DNS server, which made the initial decision to select a serving device, is not the same device as the hosting server the hosting server does not know whether its selection as the serving device for this client was based on dynamic or static considerations. Absent Andersson, the content delivery network would either have to have the hosting server perform a verification on every request, or rely upon the requesting client to issue a command to verify. But by applying Andersson’s technique, the DNS server of the system can provide a first IP address when the system wants to have the hosting server perform a verification and a second IP address when the system does not want the hosting server to perform a verification. This keeps control of whether a verification is performed in the hands of the DNS server of the system, rather than relying upon the client to faithfully request reassignment, or alternately without having to have the function run on every request. This is because, just as Andersson teaches, different IP address can be used to address the verification functionality in particular rather than the machine as a whole.
But Examiner asserts that even that logic is more than what is necessary here. It is enough to say what Examiner said on Final, pg. 6 – Prior to including Andersson, the art could not convey a function to be performed using solely the IP address, as the command would have to be elsewhere since the message was addressed to the machine as a whole. With the addition of Andersson, the art is improved because it could use the IP address to directly address (and call upon) the functionality desired. Thus a single device that had multiple functions could be addressed by the function to be performed. Examiner is not required to provide a particularly good reason for using 
Appellant does not even appear to dispute the Final, pg. 6 finding – Although Appellant says that they disagree with Examiners motivation (Brief, pg. 6), Appellant does not argue that Andersson does not disclose the feature. Nor does Appellant argue against the feature having a recognized improvement over its non-use. Instead Appellant argues that the Andersson reference as a whole is designed to avoid network address translation (Brief, pg. 7) and Leighton already has the specific address required, so there “is no need for the functional addressing taught by Andersson.” But avoiding network address translation is not the only benefit provided by Andersson, nor is it the benefit Examiner cited. Andersson teaches that the functionality can be directly addressed rather than the machine being addressed. Appellant does not argue Leighton (or Prince) teaches this and does not argue that particularly addressing functionality is not a benefit, so Appellant does not dispute Examiner’s cited motivated benefit for using Andersson. The fact that Leighton solves other problems on its own or that Andersson would not solve every problem for Leighton simply is not relevant, because those are not the standard for a motivation to make a combination. Andersson discloses a technique that provides at least one benefit that Leighton does not, so Andersson motivates applying that technique for its known benefit.
Finally, Appellant argues at Brief, pg. 7 that “the [limitations of the claims include] communicating information (instructions) to the cache node using information in the network address. This is not taught by any of the cited art. Andersson teaches communicating to other to the cache node itself.” (Emphasis Appellants)
The Andersson teachings are what is being claimed. The claim does not require the IP address to textually instruct the receiving device (i.e. the command need not be textually within the IP address). The claim merely requires that the IP address conveys an action to be done (i.e. the receiving device would interpret the IP address to be referencing an action to be done). The Andersson disclosure teaches that a byte within an IP address can be used to address to particular functionality of the device. If we posit a server with three functions, and the server is separately addressable by addresses 1.1.101.1, 1.1.201.1, and 1.1.301.1 (again Prince was cited for a server having multiple IP addresses) which are mapped to those functions, the server knows purely by viewing the destination IP address which function to run. Receiving a message to 1.1.101.1 is an instruction to run the first function, while 1.1.301.1 is an instruction to run the third. This is the claimed feature of “a second portion configured to convey an action for the cache node to perform…” because receiving a message addressed to 203 is conveying different functionality for the node to perform than 201. Examiner supposes that by publishing or advertising the mapping between the IP addresses .101, .201, and .301 and the functions they perform, that does “communicate to other network elements what functions are performed” by the server. But actually using those addresses does not perform the act of “conveying the cache node’s functional capabilities to the cache node itself” – instead it performs the claimed action of conveying an action to perform because that is how it is interpreted. Moreover, Examiner thinks that Appellant attempting to denigrate the combination by saying it “conveys the cache node’s functional capabilities to the cache node itself” is simply an admission that Anderson teaches the “convey an every functional capability simultaneously, it conveys one of them. Conveying one function to the cache node, when the cache node knows it performs that function is “convey[ing] an action for the cache node to perform.” 
Though it is improper to limit the claims to the specification, the Specification here is instructive. Examiner cites Spec, Fig. 1, and paras. 30-32. Fig. 1 shows how the lower portion of IPv6 is modified from 1111:2222:3333:4444 to 5F34:1ED3:82A4:07DC. Para. 30 states “Stenography node 115 can encode or otherwise incorporate stenographic information into these functional bits.” Para. 32 then states “The stenographic information can comprises various encoded information, which can be included in network addresses of content requests issued by end user devices, and once received, interpreted by cache nodes 111-112 or transferred to stenography node 115 for interpretation. … The stenographic information can indicate functions or actions to be taken…” In other words, by changing values in the IP address, the receiving system interprets those values as indicated functions. That is precisely what Andersson does. Although Examiner gave an IPv4 example above, Andersson explicitly posits its application to IPv6, stating that IPv6 would allow for manipulation of a plurality of bytes. (Andersson, para. 22) 
In short, Andersson teaches that the technique that Appellant calls “stenographic information” was already known to the art – the art already knew that information could be conveyed inside of an IP address. While Examiner agrees that using this information to call on a particular function is not a huge advantage – one could simply address the machine and, in the body of the message, direct a function to be performed – it unquestionably is an advantage. Prior to the technique the function call had to be located elsewhere other than the address and after the technique it need not be located elsewhere, which is a benefit. That is a motivation to combine MPEP 2143. One of ordinary skill would be motivated to combine Andersson.


V. The Combined References Render the Second Portion Obvious
At Brief, pgs. 8-9, Appellant argues that Leighton and Andersson fail to teach “a first portion configured to route network traffic to a cache node; and a second portion configured to convey an action for the cache node to perform related to the locality information.” Appellant provides several arguments, many of which are nonresponsive to the rejection so Examiner takes the non-responsive ones first before moving to what Examiner believes is the only relevant argument.
Appellant argues at Brief, pg. 8, that Leighton is cited for conveying an action that is related to locality. Examiner did mistakenly write in the after final that Leighton “anticipates conveying an action (‘serve this content’) that is related to locality (‘if I am nearby’).” That is Examiner’s position except for the word “convey,” which was mistakenly written in the after final. The context of the preceeding sentences made clear that Examiner was citing Andersson for nominating device functions in an IP address. (See After Final, 10/13/21) Examiner expressly stated that “an action in the IP address will be taught later” when discussing Leighton in the Final rejection (Final, pg. 4). Examiner does not read Appellant’s Brief, pg. 8 as arguing that Leighton does not disclose an action performed by a cache node that is related to locality information of the 
In fact, Appellant appears to admit the teaching. Appellant states “The actual teaching in Leighton is merely an indication that the server may want to check location of the requester before providing content.” Checking (or as Examiner describes it, verifying) the location of the requester is an action. That action is related to locality information – the physical or logical location of “a source of the first DNS request,” the requesting client. (Examiner notes that Claims 26-28 make clear that “locality information” embraces both physical and logical constructions of the term.) That is what Leighton was cited for, and Examiner asserts that reads on the “second portion” limitation but-for the fact the fact that this verification action is not conveyed in a portion of an IP address, it is simply run by the cache node. Examiner agrees this is not exactly as claimed, because the claim requires that the first IP address convey that action, and Leighton merely discloses that the action is performed – that is why Examiner cited Andersson. Therefore, to the extent Appellant argues Leighton does not anticipate the second portion entirely by itself, Examiner agrees.
Importantly, Examiner notes that Leighton was cited in the Final for the first portion (Final, pg. 4). Appellant does not argue that Leighton does not teach the first portion. Thus even though Appellant will later complain at Brief, pg. 9 that Andersson does not teach the first portion, there is no argument against the Leighton citation that was actually made. Therefore, Examiner should be summarily upheld on the first portion limitation Appellant complains of. In the alternative, Examiner stands on the citations and logic made in the Final and ante for the feature.
At Brief, pgs. 8-9 Appellant argues “Andersson certainly does not provide any indication that the IP address will instruct the cache node to perform any function.” (Emphasis Appellant’s) This statement and similar arguments are not coextensive with the claim language. The claim does Claim 29, although Examiner also left an obviousness finding with respect to that feature in the independent claims for compact prosecution purposes, see Final pg. 4.) The claim requires that the IP address conveys an action for the node to perform, i.e. that the IP address will be interpreted such that the receiving device knows of an action.
Appellant argues at Brief, pg. 9, that because the claim lists the first portion of the IP address and the second portion of the IP address, that one feature of Andersson cannot be cited to teach both, citing Gaus v Conair Corp. There are numerous problems with this argument. Appellant admits that the rule is not an absolute rule. Appellant cites a court case, but it is well established that the construction of claim terms post-allowance is different from the “broadest reasonable interpretation” the Office uses during examination (see MPEP 2111 and 2173.02(I)). Together with the admission the rule is not absolute, this would seem to prove the inapplicability of this argument to the instant proceedings. 
In addition, Appellant’s argument has no application to the rejection because Examiner cited Leighton for the routing functionality of an IP address and the cache node, so the rejection does not use Andersson for both portions. Further, even considering just Andersson, it does not run afoul of the rule Appellant puts forth. The changed bit does indeed perform routing – it routes using the function byte (ie the second portion), but it also routes using the other bytes of the IP address (ie the first portion). In other words, while it is true that the Andersson only discloses a single IP address, Andersson discloses a first portion of an IP address, the AAA.BBB…DDD portion (because those parts perform routing) and a second portion of an IP address, the …CCC… portion, because that identifies a function or service, which is conveying an action for the receiving 
Finally, Appellant states during the end of this argument that “Andersson teaches that the first two bytes of the address are the ‘network prefix.’…Andersson gives no indication that the entire network address by the first two bytes is a cache node, however. The remaining bytes of the address are used for the functional addressing [and therefore] Andersson does not teach ‘a first portion configured to route network traffic to a cache node.’” (Brief, pg. 9) Appellant improperly piecemeals because Examiner cited Leighton for a first portion that routes and routing to a cache node.
In short, this argument has no place being argued in an pre-issuance stance, is not the broadest reasonable interpretation, does not apply to the rejection Examiner made, and would still be wrong even if one accepted the framework Appellant posits.
Examiner therefore returns to Brief, pg. 8, which is the only relevant-to-the-rejection complaint of the section. Here Appellant argues that Andersson is cited for conveying an action. And that is true, Examiner did cite Andersson for that. Appellant does not appear to dispute that Andersson discloses that one can identify a function or service using an IP address. Appellant quotes Andersson, para. 21, which states “Instead, applications on networked devices can use an IP address to directly address other applications and services executing on other networked devices based on the function to be performed.”
Consequently, Examiner does not read Appellant’s argument as arguing that Andersson does not disclose “a second portion of an IP address configured to [identify] an action.” Rather, Appellant’s argument appears to be that Andersson merely discloses identifying a function or service, and does not teach or suggest conveying an action for a node to perform.

Appellant’s discussion of Andersson creates the impression that the devices in Andersson have only one function (“Andersson discloses a scheme of assigning network addresses based on the ‘function or service associated with the device”).  But Andersson posits that there may be many functions executed by a server (para. 16 – “In this embodiment the third byte of IP address 10 is used as a functional indicator to identify a function or service associated with a networked device. For example, the networked device may function as a SMTP server for email, an HTTP server, a domain name server, or the like.”) and that each function may have multiple instances and that each instance may be hosted by one or multiple devices (para. 17 – “Similarly, the fourth byte of IP address 10 is used as an instance indicator 16 to identify a particular instance of a service. In particular the network may have multiple instances of a given function or service. The multiple service instances may be hosted by a single networked device or may be hosted by several networked devices.”). Thus Andersson posits that a given device may host multiple services.
Examiner notes that Andersson explicitly posits that a device may host multiple function instances, but also that Prince was cited for positing multiple IP addresses being assigned to devices and Leighton disclosed both a verification functionality and a content serving functionality in the same device. Consequently, even if Appellant argues that Andersson only discloses devices with multiple instances of one function, the combination would teach a device with multiple distinct functions. However, Examiner does not think Andersson should be read in such a limited fashion.

 But here Andersson posits at least SMTP, HTTP and DNS functionalities that a device may provide, and as Examiner explained above, the combination of references posits a device with at least verification and serving functionalities. Examiner asserts that addressing one function or service out of many is even clearer that one is conveying an action. When a device has two addresses at its command, and the first leads to addressing a first function and a first set of actions, and the second leads to a second function and a second set of actions, selection of an address makes clear that one intended to convey that those actions be applied. If not, the sending the device would have selected the other address.
Thus when Andersson says (and Appellant themselves quotes) “Instead, applications on networked devices can use an IP address to directly address other applications and services executing on other networked devices based on the function to be performed” the proper way to read “directly address…services…based on the function to be performed” in both Andersson individually and in the context of all the cited teachings is that when a requesting device wants certain actions performed for it (services) it conveys that it has selected those actions rather than other actions by directly addressing the services.
Appellant’s argument is akin to hearing a recorded phone message saying “Press [1] for English and [2] for Spanish,” and arguing that pressing [1] is simply “emitting a signal tone” and 
As a simple example, suppose that one of ordinary skill using the Andersson technique maps a server’s addition function to 101 in the third byte (i.e. IP address AAA.BBB.101.CCC) and a subtraction function to 201 in the third byte (AAA.BBB.201.CCC) and publishes the mapping. A requesting device takes the message “5 4” and sends it to AAA.BBB.101.CCC and AAA.BBB.201.CCC. The 101 message will receive a “9” as a response and the 201 message will receive a “1” as a response. Both messages were exactly the same, except for the 101/201 byte, and yet received different responses. Therefore the third byte “conveyed an action for the [receiving] node to perform.” That is because the use context of the system dictated how its messages would be interpreted – writing the 101 byte would be invoked the addition functionality or service, which is “an action to be performed.” If the requesting device did not want to convey the addition functionality it would have looked at the function mapping and selected a different value. The fact that it addressed the message to the service or function meant it intended to invoke the actions associated with the chosen functionality or service. Examiner simply substitutes Leighton’s more complicated verification and serve actions for the add/subtract actions. If a message stating “serve me file XXX” arrives on address 1.1.101.1, the hosting server knows to apply the optional verify functionality and then contingently serve the file. But if the exact same message arrives on address 1.1.201.1, the hosting server knows to not apply the verify functionality and absolutely serve the identified file.
As another example, consider the DNS functionality that Andersson explicitly posits. In DNS, one does not send a message saying “Here is a URL, I want you to look up this URL in your mapping database and write me a response message with the IP address for this namespace.” Instead, the DNS protocol simply receives the URL. It is known by virtue of the fact that one is 
Thus when Appellant argues “Notably, there is no discussion in Andersson on ‘convey[ing] an action for the cache node to perform.’ Rather Andersson teaches that applications will be able to avoid address lookups by directly addressing other network devices based on the function to be performed” (Brief, pg. 8) Appellant appears to be ignoring the fact that directing a message to a first function rather than a second function would be interpreted as a command to interact with one function rather than another and therefore invoke actions or services from the first function as opposed to others in the second.
Examiner supposes that one could posit edge cases where the functional identifier does not convey an action – for example a function that is defined but has no coding, so identifying it does not convey actions to be performed. But that is not the Andersson’s usage, that is not how one of ordinary skill would view the teaching, that is not the case for the exemplary functions that Andersson posits (SMTP, HTTP and DNS), and most importantly that is not what the combination would be.
The second reason Appellant is wrong is that this argument, as with all other arguments, posits only what Andersson states without even an attempt to actually respond to the combination or to Examiner’s rejection. At Brief, pgs. 8-9, Appellant states “Andersson still does not teach conveying an action related to location.” On pg. 8, Appellant argued “Leighton does not teach that this is an action that should be conveyed to the server in any way. Certainly, Leighton does not teach that this should be conveyed through an address portion.” The piecemeal analysis is clear. 
Examiner explained the combination teaching this limitation in the After Final by stating “[In Leighton] The cache node checks that the user is nearby before returning data. Thus it performs an action related to the locality information – the manner in which data is served is dependent upon the locality information. Andersson is cited for nominating particular device functions within the IP address – the IP address uses a byte to identify the function or service to be specifically addressed. Thus the combination teaches a DNS system returns an IP address for a cache node that is local and includes a particular function/service addressing byte, and the cache node checks to confirm the locality before providing the function or service.” By ignoring that logic and making broad statements that neither reference anticipates the entirety of the limitation – something which is plainly insufficient to an obviousness rejection - Examiner is forced to use this one chance he gets to argue on the public’s behalf to tilt at hypothetical arguments against the combination and simply regurgitate the same reasoning disclosed in the Final and After Final. Appellant is free to attack that reasoning in their Reply, to which Examiner gets no response. Appellant, whether intentionally or unintentionally, is robbing the public of an advocacy. Examiner thinks one of skill simply reading Andersson would view that disclosure at teaching using an IP address to convey an action to be performed. But if the Board disagrees, Examiner thinks the combination – where Leighton already posited the cache node performing a possible to respond to arguments that finding obviousness over the combination is in error, which is why Appellant’s original Brief, not their Reply, must be responsive to the rejection (see MPEP 1205.02). Appellant was clearly apprised of the combination logic but makes no argument against it, so Examiner should be summarily upheld. Appellant has not shown error in the rejection because Appellant does not attack the combination.
Regardless, Examiner asserts that if the first IP address is configured in such a way that a receiving cache node would interpret it as a command to perform a check on the requesting client’s location, the limitation would be met. Leighton teaches a client making a DNS request. Leighton teaches returning an IP address in response to a DNS request. Leighton teaches that a cache node can perform a verification action related to locality information of the client. Andersson and Prince render obvious the act of using alternate IP addresses to address the cache node, with one address being used to trigger the verification action and the second to not trigger the verification. Thus the DNS device would have the option of returning “a first IP address” that includes the bit that calls on the verification function, or returning “a second IP address” which merely routes to the node without triggering verification or simply just triggering the serving function. The combination teaches the claim. As detailed ante, a motivation exists for this combination. Appellant never posits the combination or attacks the combination. 
Finally, Examiner again seeks to close out the response to Appellant’s complaint by pointing to Appellant’s Specification. At Spec, para. 32 Appellant states “The stenographic information can be encrypted, scrambled, or otherwise encoded into an IPv6 address…The stenographic information can indicate functions or actions to be taken responsive to receiving (Andersson, para. 16) Appellant’s own language draws an equivalence between functions and “actions to be taken,” and Examiner fails to see how one of skill would not view identifying a provided service as “actions to be taken” for the requesting device. That Specification equivalence is totally in keeping with how the art would view such a disclosure. Functions are defined so that they may be called – identifying a function is a shorthand manner of incorporating their defined actions. Frankly, Examiner views the argument against this limitation – to the extent that it is not an improper piecemealing - as an attempt to convince the Board that a prior art which is precisely on point structurally and uses virtually the same language functionally does not render the claims obvious merely because the reference disclosure is not ipsis verbis with functional claim language. There is no authority for that position and if Board accepts that argument it mind as well wipe 103 from the statutory scheme. This is not an anticipation rejection and obviousness does not extend solely to what is expressly stated, so an argument that one reference of a combination does not utilize the same language as the claims has no logical basis for concluding Examiner erred.
Appellant argues at Brief, pg. 9, that Claim 31 is similarly situated to Claim 21 and that all other claims depend from those two claims and therefore all claims are non-obvious. This argument is moot because it is premised on a deficiency in the rejection to Claim 21. The obviousness rejection to all claims is proper.


VI. Conclusion


Respectfully submitted,
/NICHOLAS P CELANI/Examiner, Art Unit 2449                                                                                                                                                                                                        

Conferees:
/NORMIN ABEDIN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.